Case 1:17-cr-00548-PAC Document 149 Filed 10/10/19 Page 1of1

m_ “a fa

Southern District
Feder al Def enders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

David F. Patton

Executive Director
und Attorney-ta-Chtep

Southern Diserict of New York
Jennifer £. Brows

Anomey-in-Charge

  

BY ECF

October 8, 2019 — - . | . - b Mold oo | , ioltot Lone

Hon. Paul A. Crotty |
United States District Judge /s [ lock 2p Leut«

Southern District of New York

Daniel] Patrick Moynihan U.S. Courthouse a G4. bed! pM Atgtinlyl

500 Pearl Street

New York, NY 10007 Jb adres

Re: United States v. Joshua Adam Schulte, No. 17 Cr. 548 (PAC) Je bude,

Dear Judge Crotty:

 

 
     

We respectfully yéquest that the parties be granted a one-week extension,
until October 1 to provide their expert notice, While the government
has advised us that it is prepared to meet the current expert-notice deadline
of October 11, 2019, the defense requires a brief extension.

The government does not object to this request and informs us that, if the
extension is granted, the government will provide its expert notice on October
18, 2019.

Thank you for your consideration.
Respectfully submitted,

‘si
Edward S. Zas/Sabrina P. Shroff
